Case 1:19-cv-00963-JTN-RSK ECF No. 2 filed 11/14/19 PageID.34 Page 1 of 1

                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


ELIZABETH ROSE WHITE MCDONNELL,

         Plaintiff,                       Case No. 1:19−cv−963

   v.                                     Hon. Janet T. Neff

KALAMAZOO, COUNTY OF, et al.,

         Defendants.
                                    /

                 NOTICE REGARDING ASSIGNMENT OF CASE
       NOTICE is hereby given that the above−captioned case was filed in
this court on November 13, 2019 . The case has been assigned to Janet T.
Neff .



                                        CLERK OF COURT

Dated: November 14, 2019         By:     /s/ E. Siskind
                                        Deputy Clerk
